Order filed, June 14, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00210-CV
                                 ____________

      O.C.T.G., L.L.P AND SOJOURN PARTNERS, L.L.C., Appellant

                                         V.

   LAGUNA TUBULAR PRODUCTS CORPORATION AND LTP REAL
                  ESTATE, LLC, Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-44749


                                      ORDER

      The reporter’s record in this case was due April 15, 2016. See Tex. R. App.
P. 35.1. On April 29, 2016, the court received notice that the court reporter had
received payment for the reporter’s record, and extended the record due date 30
days to May 29, 2016. The court has not received a request to extend time for
filing the record. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order MyThuy Cieslar, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM